291 S.W.3d 855 (2009)
Steve SALAMONE, Employee/Appellant,
v.
COMMERCIAL COATING SYSTEMS, INC., Employer/Respondent.
No. ED 92455.
Missouri Court of Appeals, Eastern District, Division Two.
September 8, 2009.
Harry James Nichols, Saint Louis, MO, for Employee/Appellant.
Betsy S. Wilier, St. Louis, MO, for Employer/Respondent.
*856 Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Steve Salamone (Employee) appeals from a final award issued by the Labor and Industrial Relations Commission (Commission) that awarded him workers' compensation benefits. Employee argues that the Commission erred in not awarding him certain temporary total disability payments.
The Commission's decision is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The Commission's decision is affirmed. Rule 84.16(b).